Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
En lo más esencial del caso de autos está en controversia un asunto de mucha importancia para decenas de miles de asegurados bajo el Seguro por Muerte Sobreseído de la Asociación de Empleados del Estado Libre Asociado. Se trata de la reducción sustancial en los beneficios del seguro referido. En efecto, conforme a la determinación sobre el particular de la Junta de Directores de la Asociación de Empleados del Estado Libre Asociado, los beneficios del seguro aludido se redujeron cerca de un cuarenta y ocho por ciento, casi la mitad de su valor.
Esta reducción sustancial de tan importante seguro, que afecta significativamente un vital derecho de tantas personas, debe ser objeto del más riguroso examen crítico. La determinación de la Comisionada de Seguros que ordena pagar los beneficios del seguro en cuestión —conforme a sus cantidades originales— debe mantenerse, salvo que existan poderosas razones que lo impidan. Por ello, es menester conocer el informe que aquí nos concierne. Es *530decir, es necesario conocer si del mismo surgen fundamentos imperiosos que justifiquen dejar sin efecto la determinación de la Comisionada de Seguros que ordena pagar los beneficios originales del seguro aludido.
Es por lo anterior que coincido con la mayoría del Tribunal en cuanto a que se produzca el informe del oficial examinador que presidió la vista sobre los beneficios del seguro. Pero debe quedar claro que en mi criterio lo verdaderamente importante en este caso no es si se cumplió o no un requisito de la L.P.A.U., sino si existen fundamentos sólidos para revocar la decisión crucial de la Comisionada de Seguros que avaló el foro apelativo. En el fondo de este caso está en riesgo un derecho esencial de los asegurados, que no debe limitarse salvo que existan razones legítimas que lo justifiquen. Este Foro no debe enfocarse en una cuestión procesal a costa del asunto mucho más importante —que es el derecho de los asegurados al pago debido— el cual la Comisionada de Seguros evidentemente ha procurado proteger vehementemente. Este Foro debería proceder de la misma manera.